

	

		II

		109th CONGRESS

		1st Session

		S. 802

		IN THE SENATE OF THE UNITED STATES

		

			April 14, 2005

			Mr. Domenici (for

			 himself, Mr. Baucus,

			 Mr. Burns, Mr.

			 Johnson, Mr. Roberts,

			 Mr. Bingaman, Mr. Allard, Mr.

			 Wyden, Mr. Smith,

			 Mr. Hagel, and Mr. Brownback) introduced the following bill; which

			 was read twice and referred to the Committee on Agriculture, Nutrition, and

			 Forestry

		

		A BILL

		To establish a National Drought Council within the

		  Department of Agriculture, to improve national drought preparedness,

		  mitigation, and response efforts, and for other purposes.

	

	

		1.Short title; table of

			 contents

			(a)Short

			 titleThis Act may be cited as the National Drought Preparedness Act of

			 2005.

			(b)Table of

			 contentsThe table of contents of this Act is as follows:

				

					Sec. 1. Short title; table of

				contents.

					Sec. 2. Findings.

					Sec. 3. Definitions.

					Sec. 4. Effect of Act.

					Title I—Drought preparedness

					Subtitle A—National Drought

				Council

					Sec. 101. Membership and

				voting.

					Sec. 102. Duties of the

				Council.

					Sec. 103. Powers of the

				Council.

					Sec. 104. Council personnel

				matters.

					Sec. 105. Authorization of

				appropriations.

					Sec. 106. Termination of

				Council.

					Subtitle B—National Office of Drought

				Preparedness

					Sec. 111. Establishment.

					Sec. 112. Director of the

				Office.

					Sec. 113. Office staff.

					Subtitle C—Drought preparedness

				plans

					Sec. 121. Drought Assistance

				Fund.

					Sec. 122. Drought preparedness

				plans.

					Sec. 123. Federal plans.

					Sec. 124. State and tribal

				plans.

					Sec. 125. Regional and local

				plans.

					Sec. 126. Plan elements.

					Title II—Wildfire suppression

					Sec. 201. Grants for prepositioning

				wildfire suppression resources.

				

			2.FindingsCongress finds that—

			(1)drought is a

			 natural disaster;

			(2)regional drought

			 disasters in the United States cause serious economic and environmental losses,

			 yet there is no national policy to ensure an integrated and coordinated Federal

			 strategy to prepare for, mitigate, or respond to such losses;

			(3)drought has an

			 adverse effect on resource-dependent businesses and industries (including the

			 recreation and tourism industries);

			(4)State, tribal,

			 and local governments have to increase coordinated efforts with each Federal

			 agency involved in drought monitoring, planning, mitigation, and

			 response;

			(5)effective drought

			 monitoring—

				(A)is a critical

			 component of drought preparedness and mitigation; and

				(B)requires a

			 comprehensive, integrated national program that is capable of providing

			 reliable, accessible, and timely information to persons involved in drought

			 planning, mitigation, and response activities;

				(6)the National

			 Drought Policy Commission was established in 1998 to provide advice and

			 recommendations on the creation of an integrated, coordinated Federal policy

			 designed to prepare for and respond to serious drought emergencies;

			(7)according to the

			 report issued by the National Drought Policy Commission in May 2000, the

			 guiding principles of national drought policy should be—

				(A)to favor

			 preparedness over insurance, insurance over relief, and incentives over

			 regulation;

				(B)to establish

			 research priorities based on the potential of the research to reduce drought

			 impacts;

				(C)to coordinate the

			 delivery of Federal services through collaboration with State and local

			 governments and other non-Federal entities; and

				(D)to improve

			 collaboration among scientists and managers; and

				(8)the National

			 Drought Council, in coordination with Federal agencies and State, tribal, and

			 local governments, should provide the necessary direction, coordination,

			 guidance, and assistance in developing a comprehensive drought preparedness

			 system.

			3.DefinitionsIn this Act:

			(1)CouncilThe

			 term Council means the National Drought Council established by

			 section 101(a).

			(2)Critical

			 service providerThe term critical service provider

			 means an entity that provides power, water (including water provided by an

			 irrigation organization or facility), sewer services, or wastewater

			 treatment.

			(3)DirectorThe

			 term Director means the Director of the Office appointed under

			 section 112(a).

			(4)DroughtThe

			 term drought means a natural disaster that is caused by a

			 deficiency in precipitation—

				(A)that may lead to

			 a deficiency in surface and subsurface water supplies (including rivers,

			 streams, wetlands, ground water, soil moisture, reservoir supplies, lake

			 levels, and snow pack); and

				(B)that causes or

			 may cause—

					(i)substantial

			 economic or social impacts; or

					(ii)physical damage

			 or injury to individuals, property, or the environment.

					(5)FundThe

			 term Fund means the Drought Assistance Fund established by section

			 121(a).

			(6)Indian

			 tribeThe term Indian tribe has the meaning given

			 the term in section

			 4 of the Indian

			 Self-Determination and Education Assistance Act (25 U.S.C.

			 450b).

			(7)Interstate

			 watershedThe term interstate watershed means a

			 watershed that crosses a State or tribal boundary.

			(8)MitigationThe

			 term mitigation means a short- or long-term action, program, or

			 policy that is implemented in advance of or during a drought to minimize any

			 risks and impacts of drought.

			(9)National

			 integrated drought information systemThe term National

			 Integrated Drought Information System means a comprehensive system that

			 collects and integrates information on the key indicators of drought, including

			 stream flow, ground water levels, reservoir levels, soil moisture, snow pack,

			 and climate (including precipitation and temperature), in order to make usable,

			 reliable, and timely assessments of drought, including the severity of drought

			 and drought forecasts.

			(10)Neighboring

			 countryThe term neighboring country means Canada

			 and Mexico.

			(11)OfficeThe

			 term Office means the National Office of Drought Preparedness

			 established under section 111.

			(12)SecretaryThe

			 term Secretary means the Secretary of Agriculture.

			(13)StateThe

			 term State means—

				(A)each of the

			 several States of the United States;

				(B)the District of

			 Columbia;

				(C)the Commonwealth

			 of Puerto Rico;

				(D)Guam;

				(E)American

			 Samoa;

				(F)the Commonwealth

			 of the Northern Mariana Islands;

				(G)the Federated

			 States of Micronesia;

				(H)the Republic of

			 the Marshall Islands;

				(I)the Republic of

			 Palau; and

				(J)the United States

			 Virgin Islands.

				(14)TriggerThe

			 term trigger means the thresholds or criteria that must be

			 satisfied before mitigation or emergency assistance may be provided to an

			 area—

				(A)in which drought

			 is emerging; or

				(B)that is

			 experiencing a drought.

				(15)Under

			 secretaryThe term Under Secretary means the Under

			 Secretary of Agriculture for Natural Resources and Environment.

			(16)United

			 StatesThe term United States, when used in a

			 geographical sense, means all of the States.

			(17)Watershed

				(A)In

			 generalThe term watershed means—

					(i)a

			 region or area with common hydrology;

					(ii)an

			 area drained by a waterway that drains into a lake or reservoir;

					(iii)the total area

			 above a designated point on a stream that contributes water to the flow at the

			 designated point; or

					(iv)the topographic

			 dividing line from which surface streams flow in 2 different directions.

					(B)ExclusionThe

			 term watershed does not include a region or area described in

			 subparagraph (A) that is larger than a river basin.

				(18)Watershed

			 groupThe term watershed group means a group of

			 individuals that—

				(A)represents the

			 broad scope of relevant interests in a watershed; and

				(B)works in a

			 collaborative manner to jointly plan the management of the natural resources in

			 the watershed; and

				(C)is formally

			 recognized by each of the States in which the watershed lies.

				4.Effect of

			 ActThis Act does not

			 affect—

			(1)the authority of

			 a State to allocate quantities of water under the jurisdiction of the State;

			 or

			(2)any State water

			 rights established as of the date of enactment of this Act.

			IDrought

			 preparedness

			ANational Drought

			 Council

				101.Membership and

			 voting

					(a)In

			 generalThere is established in the Office of the Secretary a

			 council to be known as the National Drought Council.

					(b)Membership

						(1)CompositionThe

			 Council shall be composed of—

							(A)the

			 Secretary;

							(B)the Secretary of

			 Commerce;

							(C)the Secretary of

			 the Army;

							(D)the Secretary of

			 the Interior;

							(E)the Director of

			 the Federal Emergency Management Agency;

							(F)the Administrator

			 of the Environmental Protection Agency;

							(G)4 members

			 appointed by the Secretary, in coordination with the National Governors

			 Association—

								(i)who

			 shall each be a Governor of a State; and

								(ii)who shall

			 collectively represent the geographic diversity of the United States;

								(H)1 member

			 appointed by the Secretary, in coordination with the National Association of

			 Counties;

							(I)1 member

			 appointed by the Secretary, in coordination with the United States Conference

			 of Mayors;

							(J)1 member

			 appointed by the Secretary of the Interior, in coordination with Indian tribes,

			 to represent the interests of tribal governments; and

							(K)1 member

			 appointed by the Secretary, in coordination with the National Association of

			 Conservation Districts, to represent local soil and water conservation

			 districts.

							(2)Date of

			 appointmentThe appointment of each member of the Council shall

			 be made not later than 120 days after the date of enactment of this Act.

						(c)Term;

			 vacancies

						(1)Term

							(A)In

			 generalExcept as provided in subparagraph (B), a member of the

			 Council shall serve for the life of the Council.

							(B)ExceptionA

			 member of the Council appointed under subparagraphs (G) through (K) of

			 subsection (b)(1) shall be appointed for a term of 2 years.

							(2)Vacancies

							(A)In

			 generalA vacancy on the Council—

								(i)shall not affect

			 the powers of the Council; and

								(ii)shall be filled

			 in the same manner as the original appointment was made.

								(B)Duration of

			 appointmentA member appointed to fill a vacancy occurring before

			 the expiration of the term for which the predecessor was appointed shall be

			 appointed only for the remainder of the term.

							(d)Meetings

						(1)In

			 generalThe Council shall meet at the call of the

			 co-chairs.

						(2)FrequencyThe

			 Council shall meet at least semiannually.

						(e)QuorumA

			 majority of the members of the Council, including a designee of a member, shall

			 constitute a quorum, but a lesser number may hold hearings or conduct other

			 business.

					(f)Co-chairs

						(1)In

			 generalThere shall be a Federal co-chair and non-Federal

			 co-chair of the Council.

						(2)Appointment

							(A)Federal

			 co-chairThe Secretary shall be Federal co-chair.

							(B)Non-federal

			 co-chairEvery 2 years, the Council members appointed under

			 subparagraphs (G) through (K) of subsection (b)(1) shall select a non-Federal

			 co-chair from among the members appointed under those subparagraphs.

							(g)Director

						(1)In

			 generalThe Director shall serve as Director of the

			 Council.

						(2)DutiesThe

			 Director shall serve the interests of all members of the Council.

						102.Duties of the

			 Council

					(a)In

			 generalThe Council shall—

						(1)not later than 1

			 year after the date of the first meeting of the Council, develop a

			 comprehensive National Drought Policy Action Plan that—

							(A)(i)delineates and

			 integrates responsibilities for activities relating to drought (including

			 drought preparedness, mitigation, research, risk management, training, and

			 emergency relief) among Federal agencies; and

								(ii)ensures that those activities are

			 coordinated with the activities of the States, local governments, Indian

			 tribes, and neighboring countries;

								(B)is consistent

			 with—

								(i)this Act and

			 other applicable Federal laws; and

								(ii)the laws and

			 policies of the States for water management;

								(C)is integrated

			 with drought management programs of the States, Indian tribes, local

			 governments, watershed groups, and private entities; and

							(D)avoids

			 duplicating Federal, State, tribal, local, watershed, and private drought

			 preparedness and monitoring programs in existence on the date of enactment of

			 this Act;

							(2)evaluate Federal

			 drought-related programs in existence on the date of enactment of this Act and

			 make recommendations to Congress and the President on means of

			 eliminating—

							(A)discrepancies

			 between the goals of the programs and actual service delivery;

							(B)duplication among

			 programs; and

							(C)any other

			 circumstances that interfere with the effective operation of the

			 programs;

							(3)make

			 recommendations to the President, Congress, and appropriate Federal Agencies

			 on—

							(A)the establishment

			 of common interagency triggers for authorizing Federal drought mitigation

			 programs; and

							(B)improving the

			 consistency and fairness of assistance among Federal drought relief

			 programs;

							(4)in conjunction

			 with the Secretary of Commerce, coordinate and prioritize specific activities

			 to establish and improve the National Integrated Drought Information System

			 by—

							(A)taking into

			 consideration the limited resources for—

								(i)drought

			 monitoring, prediction, and research activities; and

								(ii)water supply

			 forecasting; and

								(B)providing for the

			 development of an effective drought early warning system that—

								(i)communicates

			 drought conditions and impacts to—

									(I)decisionmakers at

			 the Federal, regional, State, tribal, and local levels of government;

									(II)the private

			 sector; and

									(III)the public;

			 and

									(ii)includes

			 near-real-time data, information, and products developed at the Federal,

			 regional, State, tribal, and local levels of government that reflect regional

			 and State differences in drought conditions;

								(5)in conjunction

			 with the Secretary of the Army and the Secretary of the Interior—

							(A)encourage and

			 facilitate the development of drought preparedness plans under subtitle C,

			 including establishing the guidelines under sections 121(c) and 122(a);

			 and

							(B)based on a review

			 of drought preparedness plans, develop and make available to the public drought

			 planning models to reduce water resource conflicts relating to water

			 conservation and droughts;

							(6)develop and

			 coordinate public awareness activities to provide the public with access to

			 understandable, and informative materials on drought, including—

							(A)explanations of

			 the causes of drought, the impacts of drought, and the damages from

			 drought;

							(B)descriptions of

			 the value and benefits of land stewardship to reduce the impacts of drought and

			 to protect the environment;

							(C)clear

			 instructions for appropriate responses to drought, including water

			 conservation, water reuse, and detection and elimination of water leaks;

							(D)information on

			 State and local laws applicable to drought; and

							(E)information on

			 the assistance available to resource-dependent businesses and industries during

			 a drought; and

							(7)establish

			 operating procedures for the Council.

						(b)ConsultationIn

			 carrying out this section, the Council shall consult with groups affected by

			 drought emergencies, including groups that represent—

						(1)agricultural

			 production, wildlife, and fishery interests;

						(2)forestry and fire

			 management interests;

						(3)the credit

			 community;

						(4)rural and urban

			 water associations;

						(5)environmental

			 interests;

						(6)engineering and

			 construction interests;

						(7)the portion of

			 the science community that is concerned with drought and climatology;

						(8)resource-dependent

			 businesses and other private entities (including the recreation and tourism

			 industries); and

						(9)watershed

			 groups.

						(c)Agency roles

			 and responsibilities

						(1)Designation of

			 lead agencies

							(A)Department of

			 CommerceThe Department of Commerce shall be the lead agency for

			 purposes of implementing subsection (a)(4).

							(B)Departments of

			 the army and the interiorThe Department of the Army and the

			 Department of the Interior shall jointly be the lead agency for purposes of

			 implementing—

								(i)paragraphs (5)

			 and (6) of section subsection (a); and

								(ii)section

			 122.

								(C)Department of

			 AgricultureThe Department of Agriculture, in cooperation with

			 the lead agencies designated under subparagraphs (A) and (B), shall be the lead

			 agency for purposes of implementing section 121.

							(2)Cooperation

			 from other Federal AgenciesThe head of each Federal agency shall

			 cooperate as appropriate with the lead agencies in carrying out any duties

			 under this Act.

						(d)Reports to

			 Congress

						(1)Annual

			 report

							(A)In

			 generalNot later than 1 year after the date of the first meeting

			 of the Council, and annually thereafter, the Council shall submit to Congress a

			 report on the activities carried out under this title.

							(B)Inclusions

								(i)In

			 generalThe annual report shall include a summary of drought

			 preparedness plans completed under sections 123 through 125.

								(ii)Initial

			 reportThe initial report submitted under subparagraph (A) shall

			 include any recommendations of the Council under paragraph (2) or (3) of

			 subsection (a).

								(2)Final

			 reportNot later than 7 years after the date of enactment of this

			 Act, the Council shall submit to Congress a report that recommends—

							(A)amendments to

			 this Act; and

							(B)whether the

			 Council should continue.

							103.Powers of the

			 Council

					(a)HearingsThe

			 Council may hold hearings, meet and act at any time and place, take any

			 testimony and receive any evidence that the Council considers advisable to

			 carry out this title.

					(b)Information

			 from Federal Agencies

						(1)In

			 generalThe Council may obtain directly from any Federal agency

			 any information that the Council considers necessary to carry out this

			 title.

						(2)Provision of

			 information

							(A)In

			 generalExcept as provided in subparagraph (B), on request of the

			 Secretary or the non-Federal co-chair, the head of a Federal agency may provide

			 information to the Council.

							(B)LimitationThe

			 head of a Federal agency shall not provide any information to the Council that

			 the Federal agency head determines the disclosure of which may cause harm to

			 national security interests.

							(c)Postal

			 servicesThe Council may use the United States mail in the same

			 manner and under the same conditions as other agencies of the Federal

			 Government.

					(d)GiftsThe

			 Council may accept, use, and dispose of gifts or donations of services or

			 property.

					(e)Federal

			 facilitiesIf the Council proposes the use of a Federal facility

			 for the purposes of carrying out this title, the Council shall solicit and

			 consider the input of the Federal agency with jurisdiction over the

			 facility.

					104.Council

			 personnel matters

					(a)Compensation of

			 members

						(1)Non-federal

			 employeesA member of the Council who is not an officer or

			 employee of the Federal Government shall serve without compensation.

						(2)Federal

			 employeesA member of the Council who is an officer or employee

			 of the United States shall serve without compensation in addition to the

			 compensation received for services of the member as an officer or employee of

			 the Federal Government.

						(b)Travel

			 expensesA member of the Council shall be allowed travel expenses

			 at rates authorized for an employee of an agency under subchapter I of chapter

			 57 of title 5, United States Code, while away from the home or regular place of

			 business of the member in the performance of the duties of the Council.

					105.Authorization

			 of appropriationsThere is

			 authorized to be appropriated to carry out this title $2,000,000 for each of

			 the 7 fiscal years after the date of enactment of this Act.

				106.Termination of

			 CouncilThe Council shall

			 terminate 8 years after the date of enactment of this Act.

				BNational Office

			 of Drought Preparedness

				111.EstablishmentThe Secretary shall establish an office to

			 be known as the National Office of Drought Preparedness, which

			 shall be under the jurisdiction of the Under Secretary, to provide assistance

			 to the Council in carrying out this title.

				112.Director of

			 the Office

					(a)Appointment

						(1)In

			 generalThe Under Secretary shall appoint a Director of the

			 Office under sections 3371 through 3375 of title 5, United States Code.

						(2)QualificationsThe

			 Director shall be a person who has experience in—

							(A)public

			 administration; and

							(B)drought

			 mitigation or drought management.

							(b)PowersThe

			 Director may hire such other additional personnel or contract for services with

			 other entities as necessary to carry out the duties of the Office.

					113.Office

			 staff

					(a)In

			 generalThe Office shall have at least 5 full-time staff,

			 including the detailees detailed under subsection (b)(1).

					(b)Detailees

						(1)Required

			 detaileesThere shall be detailed to the Office, on a

			 nonreimbursable basis—

							(A)by the Director

			 of the Federal Emergency Management Agency, 1 employee of the Federal Emergency

			 Management Agency with expertise in emergency planning;

							(B)by the Secretary

			 of Commerce, 1 employee of the Department of Commerce with experience in

			 drought monitoring;

							(C)by the Secretary

			 of the Interior, 1 employee of the Bureau of Reclamation with experience in

			 water planning; and

							(D)by the Secretary

			 of the Army, 1 employee of the Army Corps of Engineers with experience in water

			 planning.

							(2)Additional

			 detailees

							(A)In

			 generalIn addition to any employees detailed under paragraph

			 (1), any other employees of the Federal Government may be detailed to the

			 Office.

							(B)ReimbursementAn

			 employee detailed under subparagraph (A) shall be detailed without

			 reimbursement, unless the Secretary, on the recommendation of the Director,

			 determines that reimbursement is appropriate.

							(3)Civil service

			 statusThe detail of an employee under paragraph (1) or (2) shall

			 be without interruption or loss of civil service status or privilege.

						CDrought

			 preparedness plans

				121.Drought

			 Assistance Fund

					(a)EstablishmentThere

			 is established in the Treasury of the United States a fund to be known as the

			 Drought Assistance Fund.

					(b)PurposeThe

			 Fund shall be used to pay the costs of—

						(1)providing

			 technical and financial assistance (including grants and cooperative

			 assistance) to States, Indian tribes, local governments, watershed groups, and

			 critical service providers for the development and implementation of drought

			 preparedness plans under sections 123 through 125;

						(2)providing to

			 States, Indian tribes, local governments, watershed groups, and critical

			 service providers the Federal share, as determined by the Secretary, in

			 consultation with the other members of the Council, of the cost of mitigating

			 the overall risk and impacts of droughts;

						(3)assisting States,

			 Indian tribes, local governments, watershed groups, and critical service

			 providers in the development of mitigation measures to address environmental,

			 economic, and human health and safety issues relating to drought;

						(4)expanding the

			 technology transfer of drought and water conservation strategies and innovative

			 water supply techniques;

						(5)developing

			 post-drought evaluations and recommendations; and

						(6)supplementing, if

			 necessary, the costs of implementing actions under section 102(a)(4).

						(c)Guidelines

						(1)In

			 generalThe Secretary, in consultation with the non-Federal

			 co-chair and with the concurrence of the Council, shall promulgate guidelines

			 to implement this section.

						(2)General

			 requirementsThe guidelines shall—

							(A)ensure the

			 distribution of amounts from the Fund within a reasonable period of

			 time;

							(B)take into

			 consideration regional differences;

							(C)take into

			 consideration all impacts of drought in a balanced manner;

							(D)prohibit the use

			 of amounts from the Fund for Federal salaries that are not directly related to

			 the provision of drought assistance;

							(E)require that

			 amounts from the Fund provided to States, local governments, watershed groups,

			 and critical service providers under subsection (b)(1) be coordinated with and

			 managed by the State in which the local governments, watershed groups, or

			 critical service providers are located, consistent with the drought

			 preparedness priorities and relevant water management plans in the

			 State;

							(F)require that

			 amounts from the Fund provided to Indian tribes under subsection (b)(1) be used

			 to implement plans that are, to the maximum extent practicable—

								(i)coordinated with

			 any State in which land of the Indian tribe is located; and

								(ii)consistent with

			 existing drought preparedness and water management plans of the State;

			 and

								(G)require that a

			 State, Indian tribe, local government, watershed group, or critical service

			 provider that receives Federal funds under paragraph (2) or (3) of subsection

			 (b) pay, using amounts made available through non-Federal grants, cash

			 donations made by non-Federal persons or entities, or any other non-Federal

			 funds, not less than 25 percent of the total cost of carrying out a project for

			 which Federal funds are provided under this Act.

							(3)Special

			 requirements applicable to interstate watersheds

							(A)Development of

			 drought preparedness plansThe guidelines promulgated under

			 paragraph (1) shall require that, to receive financial assistance under

			 subsection (b)(1) for the development of drought preparedness plans for

			 interstate watersheds, the States or Indian tribes in which the interstate

			 watershed is located shall—

								(i)cooperate in the

			 development of the plan; and

								(ii)in

			 developing the plan—

									(I)ensure that the

			 plan is consistent with any applicable State and tribal water laws, policies,

			 and agreements;

									(II)ensure that the

			 plan is consistent and coordinated with any interstate stream compacts;

									(III)include the

			 participation of any appropriate watershed groups; and

									(IV)recognize that

			 while implementation of the plan will involve further coordination among the

			 appropriate States and Indian tribes, each State and Indian tribe has sole

			 jurisdiction over implementation of the portion of the watershed within the

			 State or tribal boundaries.

									(B)Implementation

			 of drought preparedness plansThe guidelines promulgated under

			 paragraph (1) shall require that, to receive financial assistance under

			 subsection (b)(1) for the implementation of drought preparedness plans for

			 interstate watersheds, the States or Indian tribes in which the interstate

			 watershed is located shall, to the maximum extent practicable—

								(i)cooperate in

			 implementing the plan;

								(ii)in

			 implementing the plan—

									(I)provide that the

			 distribution of funds to all States and Indian tribes in which the watershed is

			 located is not required; and

									(II)consider the

			 level of impact within the watershed on the affected States or Indian tribes;

			 and

									(iii)ensure that

			 implementation of the plan does not interfere with State water rights in

			 existence on the date of enactment of this Act.

								(d)Authorization

			 of appropriationsThere are authorized to be appropriated to the

			 Fund such sums as are necessary to carry out subsection (b).

					122.Drought

			 preparedness plans

					(a)In

			 generalThe Secretary of the Interior and the Secretary of the

			 Army shall, with the concurrence of the Council, jointly promulgate guidelines

			 for administering a national program to provide technical and financial

			 assistance to States, Indian tribes, local governments, watershed groups, and

			 critical service providers for the development, maintenance, and implementation

			 of drought preparedness plans.

					(b)RequirementsTo

			 build on the experience and avoid duplication of efforts of Federal, State,

			 local, tribal, and regional drought plans in existence on the date of enactment

			 of this Act, the guidelines may recognize and incorporate those plans.

					123.Federal

			 plans

					(a)In

			 generalThe Secretary, the Secretary of the Interior, the

			 Secretary of the Army, and other appropriate Federal agency heads shall develop

			 and implement Federal drought preparedness plans for agencies under the

			 jurisdiction of the appropriate Federal agency head.

					(b)RequirementsThe

			 Federal plans—

						(1)shall be

			 integrated with each other;

						(2)may be included

			 as components of other Federal planning requirements;

						(3)shall be

			 integrated with drought preparedness plans of State, tribal, and local

			 governments that are affected by Federal projects and programs; and

						(4)shall be

			 completed not later than 2 years after the date of enactment of this

			 Act.

						124.State and

			 tribal plansStates and Indian

			 tribes may develop and implement State and tribal drought preparedness plans

			 that—

					(1)address

			 monitoring of resource conditions that are related to drought;

					(2)identify areas

			 that are at a high risk for drought;

					(3)describes

			 mitigation strategies to address and reduce the vulnerability of an area to

			 drought; and

					(4)are integrated

			 with State, tribal, and local water plans in existence on the date of enactment

			 of this Act.

					125.Regional and

			 local plansLocal governments,

			 watershed groups, and regional water providers may develop and implement

			 drought preparedness plans that—

					(1)address

			 monitoring of resource conditions that are related to drought;

					(2)identify areas

			 that are at a high risk for drought;

					(3)describe

			 mitigation strategies to address and reduce the vulnerability of an area to

			 drought; and

					(4)are integrated

			 with corresponding State plans.

					126.Plan

			 elementsThe drought

			 preparedness plans developed under sections 123 through 125—

					(1)shall be

			 consistent with Federal and State laws, contracts, and policies;

					(2)shall allow each

			 State to continue to manage water and wildlife in the State;

					(3)shall address the

			 health, safety, and economic interests of those persons directly affected by

			 drought;

					(4)shall address the

			 economic impact on resource-dependent businesses and industries, including

			 regional tourism;

					(5)may

			 include—

						(A)provisions for

			 water management strategies to be used during various drought or water shortage

			 thresholds, consistent with State water law;

						(B)provisions to

			 address key issues relating to drought (including public health, safety,

			 economic factors, and environmental issues such as water quality, water

			 quantity, protection of threatened and endangered species, and fire

			 management);

						(C)provisions that

			 allow for public participation in the development, adoption, and implementation

			 of drought plans;

						(D)provisions for

			 periodic drought exercises, revisions, and updates;

						(E)a hydrologic

			 characterization study to determine how water is being used during times of

			 normal water supply availability to anticipate the types of drought mitigation

			 actions that would most effectively improve water management during a

			 drought;

						(F)drought

			 triggers;

						(G)specific

			 implementation actions for droughts;

						(H)a water shortage

			 allocation plan, consistent with State water law; and

						(I)comprehensive

			 insurance and financial strategies to manage the risks and financial impacts of

			 droughts; and

						(6)shall take into

			 consideration—

						(A)the financial

			 impact of the plan on the ability of the utilities to ensure rate stability and

			 revenue stream; and

						(B)economic impacts

			 from water shortages.

						IIWildfire

			 suppression

			201.Grants for

			 prepositioning wildfire suppression resourcesTitle II of the Robert T. Stafford Disaster

			 Relief and Emergency Assistance Act (42 U.S.C. 5131 et seq.) is amended

			 by adding at the end the following:

				

					205.Grants for

				prepositioning wildfire suppression resources

						(a)Findings and

				purpose

							(1)FindingsCongress

				finds that—

								(A)droughts increase

				the risk of catastrophic wildfires that—

									(i)drastically alter

				and otherwise adversely affect the landscape for communities and the

				environment;

									(ii)because of the

				potential of such wildfires to overwhelm State wildfire suppression resources,

				require a coordinated response among States, Federal agencies, and neighboring

				countries; and

									(iii)result in

				billions of dollars in losses each year;

									(B)the Federal

				Government must, to the maximum extent practicable, prevent and suppress such

				catastrophic wildfires to protect human life and property;

								(C)not taking into

				account State, local, and private wildfire suppression costs, during the period

				of 2000 through 2004, the Federal Government expended more than $5,800,000,000

				for wildfire suppression costs, at an average annual cost of almost

				$1,200,000,000;

								(D)since 1980, 2.8

				percent of Federal wildfires have been responsible for an average annual cost

				to the Forest Service of more than $350,000,000;

								(E)the Forest

				Service estimates that annual national mobilization costs are between

				$40,000,000 and $50,000,000;

								(F)saving 10 percent

				of annual national mobilization costs through more effective use of local

				resources would reduce costs by $4,000,000 to $5,000,000 each year;

								(G)it is more

				cost-effective to prevent wildfires by prepositioning wildfire fighting

				resources to catch flare-ups than to commit millions of dollars to respond to

				large uncontrollable fires; and

								(H)it is in the best

				interest of the United States to invest in catastrophic wildfire prevention and

				mitigation by easing the financial burden of prepositioning wildfire

				suppression resources.

								(2)PurposeThe

				purpose of this section is to encourage the mitigation and prevention of

				wildfires by providing financial assistance to States for prepositioning of

				wildfire suppression resources.

							(b)AuthorizationSubject

				to the availability of funds, the Director of the Federal Emergency Management

				Agency (referred to in this section as the Director) shall

				reimburse a State for the cost of prepositioning wildfire suppression resources

				on potential multiple and large fire complexes when the Director determines, in

				accordance with the national and regional severity indices contained in the

				Forest Service handbook entitled Interagency Standards for Fire and Fire

				Aviation Operations, that a wildfire event poses a threat to life and

				property in the area.

						(c)EligibilityWildfire

				suppression resources of the Federal Government, neighboring countries, and any

				State other than the State requesting assistance are eligible for reimbursement

				under this section.

						(d)Reimbursement

							(1)In

				generalThe Director may reimburse a State for the costs of

				prepositioning of wildfire suppression resources of the entities specified in

				subsection (c), including mobilization to, and demobilization from, the staging

				or prepositioning area.

							(2)RequirementsFor

				a State to receive reimbursement under paragraph (1)—

								(A)any resource

				provided by an entity specified in subsection (c) shall have been specifically

				requested by the State seeking reimbursement; and

								(B)staging or

				prepositioning costs—

									(i)shall be expended

				during the approved prepositioning period; and

									(ii)shall be

				reasonable.

									(3)LimitationThe

				amount of all reimbursements made under this subsection during any year shall

				not exceed

				$50,000,000.

							.

			

